Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/937,177 filed on 07/23/2020. This application is a continuation of 16/069,285 filed on 07/11/2018, which is a 35 USC §371 of International Application No. PCT/JP2017/002868 filed on 01/27/2017. A preliminary amendment filed with the application is entered. Claim 1 is cancelled. Claims 2-5 are new. Claims 2-5 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. JAPAN 2016-019016 filed on 02/03/2016, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 07/23/2020 and 05/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5: should read, “…wherein the communication terminal is configured to communicate with the base station via a first path for direct communication other base station…”
Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

 Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R2-152359 (ITRI, 3GPP TSG-RAN WG2 Meeting#90, 25-29 May 2015, Fukuoka, Japan; hereinafter “NPL1”) in view of 3GPP R2-153490 (Ericsson, 3GPP TSG-RAN WG2 #91, Beijing, China, 24–28 August 2015; hereinafter “NPL2”), and further in view of 3GPP R2-154742 (Ericsson, 3GPP TSG-RAN WG2 #91bis, Malmö, Sweden, 5–9 October 2015; hereinafter “NPL3”).

Regarding claim 2, NPL1 discloses a communication system comprising: a first base station; a second base station; and a communication terminal configured to perform radio communication with the first base station and the second base station, wherein the communication terminal is configured to communicate with the first base station via a first path for direct communication with the first base station and via a second path for communication with the first base station through the second base station, and wherein the communication terminal is configured to transmit uplink data to only the first base station (via the first path) and no data to the second base station when the uplink buffer data amount is less than the DRAT threshold, and transmit uplink data to both the first base station and the second base station when the uplink buffer data amount is greater than a DRAT threshold (using both the first path and the second path) (Sec. 2 and Figs. 1 and 2: When new uplink data arrives in a PDCP buffer of a split bearer, comparison between the PDCP data amount and the given threshold is required. If the PDCP data amount is less than the threshold, only the MCG MAC entity triggers Regular BSR as shown in Figure 1. On the contrary, if the PDCP data amount is above the threshold, both the MCG MAC and SCG MAC entities trigger Regular BSR as shown in Figure 2; Fig. 2 indicates UE communicating with MeNB (= first base station) directly and also communicating with MeNB via SeNB (= second base station) in a double reporting and threshold (DRAT) solution when the PDCP data amount is above the DRAT threshold.).
But NPL1 does not disclose at a time when there is uplink data addressed to the first base station from the communication terminal, perform a first padding transmission to the second base station with radio resources that are periodically allocated to the second base station, and at a time when there is no uplink data, perform a second padding transmission that is different from the first padding transmission to the second base station with the radio resources.
However, in the same field of endeavor, NPL2 discloses sending padding transmission to a base station when a UE has an active grant but the UE does not have data to send (Sec. 2.2: When the grant is active, and the UE does not have data to send, the UE sends padding.). 
Furthermore, in the same field of endeavor, NPL3 discloses two options for sending padding transmissions when the UL data buffer is empty: 
sending padding transmissions a predetermined number of times when there is no UL data to send before releasing the preconfigured resources (Sec. 2.1.2: For legacy SPS also implicit release behaviour is standardized: the SPS grant is implicitly released after a configured number of padding transmissions. The purpose of this is that SPS grants could be released once the buffer was empty for a certain number of transmission possibilities, considering that for the legacy long SPS-periods it was assumed that periodical data typically arrives within the SPS period.), or
sending padding transmission only once if there is no UL data to send to acknowledge the grant (Sec. 2.1.1: Following the legacy SPS behaviour, we therefore propose to reuse a padding transmission on the granted resources to acknowledge the UL grant activating SPS resource. In case the UE is configured to skip padding if the UL buffer is empty, the UE sends padding once to acknowledge the grant.).
Based on these teachings from NPL2 and NPL3, a skilled artisan would have been able to modify the method of NPL1 to determine that when there is uplink data to be sent and the uplink buffer data amount is less than a predetermined DRAT threshold, the data is sent to the first base station directly and no data is sent via the second base station, so that only a single padding transmission needs to be sent to the second base station to acknowledge the uplink grant to the second base station; this would be equivalent to a first padding transmission. On the other hand, when there is no uplink data to be sent to the first base station and therefore no data needs to be sent to the second base station also, legacy method may be used and padding transmission is sent to the second base station in the predetermined number of transmission opportunities, before the SPS resources are released; this would be equivalent to a second padding transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teachings from NPL2 and NPL3, to derive the limitations of claim 2, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to avoid unnecessary UL interference or higher energy consumption of the UEs.

Regarding claim 3, NPL1, NPL2, and NPL3 disclose the limitations of claim 2 as set forth, and NPL3 further discloses wherein the second base station is configured to release the radio resources that are periodically allocated to the second base station when the second base station detects the buffer was empty for a certain number of transmission possibilities (Sec. 2.1.2: For legacy SPS also implicit release behaviour is standardized: the SPS grant is implicitly released after a configured number of padding transmissions. The purpose of this is that SPS grants could be released once the buffer was empty for a certain number of transmission possibilities, considering that for the legacy long SPS-periods it was assumed that periodical data typically arrives within the SPS period.).  Based on this teaching, a skilled artisan would have been able to derive “wherein the second base station is configured to release the radio resources that are periodically allocated to the second base station when the second base station detects the second padding transmission consecutively a predetermined number of times”, because a padding transmission may be sent to the second base station consecutively a number of times in the predetermined number of transmission possibilities when there is no data to be sent. 

Claim 4 is rejected following the same rationale as set forth in the rejection of claim 2. Claim 4 recites similar features as in claim 2, from the perspective of a terminal. 

Claim 5 is rejected following the same rationale as set forth in the rejection of claim 2. Claim 5 recites similar features as in claim 2, from the perspective of a base station. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Der Velde et al. (US 20150223212 A1) – Implementing dual connectivity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471